DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 1, the limitation “… measuring unit for measuring another physical and/or chemical quantity…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “measuring unit” coupled with functional language “measuring unit for measuring another physical and/or chemical quantity…” without reciting sufficient structure to achieve the function.  Furthermore, the term “measuring unit” is not preceded by a structural modifier.
              The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “measuring unit for measuring another physical and/or chemical quantity …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " measuring unit for measuring another physical and/or chemical quantity …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “an evaluation and control unit configured to control the pressure measuring unit …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “an evaluation and control unit” coupled with functional language “an evaluation and control unit configured to control the pressure measuring unit…” without reciting sufficient structure to achieve the function.  Furthermore, the term “an evaluation and control unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “an evaluation and control unit configured to control the pressure measuring unit…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " an evaluation and control unit configured to control the pressure measuring unit…"
YES
Prong C
No structure that performs the function
YES


Claims 2-7 have also been interpreted in a similar manner for the explicit recitation of “means” or equivalent term, coupled with a functional recitation of “an evaluation and control unit configured to…”, along with no structure that performs the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 8-11 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an evaluation and control unit configured to control the pressure measuring unit …”;. The term “an evaluation and control unit configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of controlling the pressure measuring unit; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of controlling the pressure measuring unit. Thus, for these reasons, the phrase “an evaluation and control unit configured to” renders claim 1 indefinite. This issue (the use of the phrase “an evaluation and control unit configured to” along with no sufficient structure to achieve the described function) also appears in claims 2-7.
Claims 8-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
Please make the proper corrections

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley; Jon et al. (United States Patent Application #US 20060134480; hereinafter Beasley) in view of Millet, Hank E.  et al. (United States Patent Application #US 20020018724; hereinafter Millet) further in view of Armitstead; Jeffrey Peter et al. (United States Patent Application # US 20140007878; hereinafter Armitstead).

Regarding claim 1, Beasley teaches an air compressor system (par.22 teaches air compressor 20), the sensors unit, in a mutual module housing (par.29&30 fig.2 teaches main body and main barrel as mutual module housing; the broadest definition of mutual is shared by two or more at the same time, the main body and barrel are the two structures that mutually make up the housing), comprising: 
a) a pressure measuring unit for measuring a pressure (par.29 teaches a pressure sensor 70, which measures pressure by design), 
b) at least one further measuring unit for measuring another physical and/or chemical quantity (par.30 teaches humidity and temperature sensor, which measure humidity and temperature), 
Beasley fails to teach A sensors unit; c) an evaluation and control unit configured to control the pressure measuring unit for measuring the pressure and the further measuring unit for measuring the other physical and/or chemical quantity as well as to provide measurement data, and d) an external interface for the output of the provided measurement data.
Millet does teach A sensors unit (par.35 teaches sensors unit 146-152);
c) an evaluation and control unit configured to control (par.34 and fig.5 disclose control block 138; a control unit is inherently an evaluation unit because it must evaluate signals/values in order to control) the pressure measuring unit for measuring the pressure and the further measuring unit for measuring the other physical and/or chemical quantity as well as to provide measurement data (fig.5 and par.34 teach control subsystem 86 having terminals connected to sensors which are connected to a control block 138; meaning the control subsystem has means to provide measurement data), and
d) an external interface for the output of the provided measurement data (par.33 and fig.3 and fig.5 disclose external display 94 as external interface that visually outputs; status display 94 displays the status which contains measurement data; par.42 teaches display 94 providing status of vibration sensor 180 based on measurements provided by control subsystem 86).



It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified Beasley to include the teachings of Millet; which would provide an advanced compressor control and protection system as disclosed by Millet(par.7).
             Beasley in view of Millet fails to teach an external interface for the output of the provided measurement data.
           Armitstead does teach an external interface for the output of the provided measurement data (par.150 teaches an external display interface that displays measurement data).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beasley in view of Millet to include the teachings of Armitstead; which would provide a method for assessing ventilation as disclosed by Armitstead(par.11).

              Regarding claim 2, Beasley in view of Millet further in view of Armitstead teaches the sensors unit according to claim 1, wherein the at least one further measuring unit is at least one of the following group: a temperature measuring unit (Beasley par.32 teaches a temperature sensor 90); a humidity measuring unit (Beasley par.33 teaches a humidity sensor 80); an ambient pressure measuring unit; an ambient temperature measuring unit; an acceleration sensor; a noise detection unit; or a pollutant measuring unit. 

              Regarding claim 3, Beasley in view of Millet further in view of Armitstead teaches the sensors unit according to claim 1, wherein the evaluation and control unit is con- figured to perform a pre-processing of the measurement data in the sensors unit (Beasley par.40 teaches conditioning signals as pre-processing).

           Regarding claim 4, Beasley in view of Millet further in view of Armitstead teaches the sensors unit according to claim 3, wherein the evaluation and control unit is configured to conduct a transformation as a function of measurement data (Armitstead par.112 teaches a transformation function of measurement data) of at least two different measuring units (Beasley par.32 teaches a temperature sensor 90; Beasley par.33 teaches a humidity sensor 80).

            Regarding claim 5, Beasley in view of Millet further in view of Armitstead teaches the sensors unit according to claim 1, wherein, as the at least further measuring unit, a humidity measuring unit for measuring the humidity (Beasley par.33 teaches a humidity sensor 80) and a temperature measuring unit for measuring the temperature (Beasley par.32 teaches a temperature sensor 90) are provided, and wherein the evaluation and control unit is configured to determine the dew point (Beasley par.34 teaches determining dew point) from the measurement data and to provide the dew point at the external interface.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Millet further in view of Armitstead further in view of Gao; Robert X. et al. (United States Patent Application # US 20150233792 A1).
Regarding claim 6, Beasley in view of Millet further in view of Armitstead teaches the sensors unit according to claim 1, but fails to teach wherein, as the at least one further measuring unit, an acceleration sensor is provided, and wherein the evaluation and control unit is configured to identify defects at the compressor unit from the measurement data.
Gao does teach wherein, as the at least one further measuring unit, an acceleration sensor is provided (par.32 teaches an accelerometer), and wherein the evaluation and control unit is configured to identify defects at the compressor unit from the measurement data (par.35 teaches identifying defects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beasley in view of Millet further in view of Armitstead to include the teachings of Gao; which would provide monitoring and health diagnosis techniques that enable early fault detection to avoid sudden catastrophic damage of mechanical systems such as air compressors as disclosed by Gao(par.32).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Millet further in view of Armitstead further in view of Klein, Renata (United States Patent Application # US 20050096873; hereinafter Klein).
Regarding claim 7, Beasley in view of Millet further in view of Armitstead teaches the sensors unit according to claim 1, but fails to teach wherein, as the at least one further measuring s unit, a noise detection unit is provided, and wherein the evaluation and control unit is configured to identify defects at the compressor unit and/or a leakage in the air com- pressor system from the measurement data.
Klein does teach wherein, as the at least one further measuring s unit, a noise detection unit is provided, and wherein the evaluation and control unit is configured to identify defects at the compressor unit and/or a leakage in the air com- pressor system from the measurement data (par.4 teaches using a vibration sensor to identify defects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beasley in view of Millet further in view of Armitstead to include the teachings of Klein; which would provide a method for determining abnormal condition of a mechanical system as disclosed by Klein(par.4).

Claims 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Millet further in view of Armitstead further in view of Park; Sae Joon (United States Patent #US 5749711).
Regarding claim 8, Beasley in view of Millet further in view of Armitstead teaches an air compressor system (Beasley par.22 teaches an air compression system 20) comprising: b) a compressor (Millet par.28 teaches a compressor), wherein the air compressor system includes a sensors unit (Millet par.35 teaches sensors unit 146-152) according to claim 1.
Beasley in view of Millet further in view of Armitstead fails to teach a pressurized air tank.
Park does teach a pressurized air tank (col.4 lines 1-2 teach pressurized air tank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beasley in view of Millet further in view of Armitstead to include the teachings of Park; which would provide an embodiment for an automatic pneumatic pump according to Park (col.1 line 41).

Regarding claim 9, Beasley in view of Millet further in view of Armitstead further in view of Park teaches the air compressor system according to claim 8, wherein the sensors unit is arranged on the pressurized air tank (Park col.2 lines 55-65 and fig.1 teach sensors on top air tank).


Regarding claim 10, Beasley in view of Millet further in view of Armitstead further in view of Park teaches the air compressor system according to claim 9, wherein a part of the sensors unit is provided with the pressure measuring unit and/or with the at least one further measuring unit protrudes into an interior of the pressurized air tank (Park fig.1 shows sensing unit 40 protruding into pressurized air tank 20).

Regarding claim 11, Beasley in view of Millet further in view of Armitstead further in view of Park teaches the air compressor system according to claim 10, wherein the part of the sensors unit protrudes in the interior of the pressurized air tank by about 1 cm (0.39 in) or more (Park fig.1 shows part of sensing 40 protruding the interior of pressurized air tank 30 by more than 1cm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20140214365 LIGERET; Christophe is a method for the diagnostic analysis of a heating, ventilation and air-conditioning system (hvac).
-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/6/2022